The affidavits raise disputed factual issues whether Palmer Motor Coach Services, Inc. (Palmer), was allowed to modify its bid after the bids had been opened, and whether such modification, if any, as well as the omission of anticipated route distances and times from Palmer’s bid form, constituted a substantial deviation from the terms of the invitation for bids. The statutory or other constraints, if any, on the school district committee in awarding the contract to Palmer should be determined, as necessary, in the light of a resolution of those factual issues, not on summary judgment. See Community Natl. Bank v. Dawes, 369 Mass. 550, 553-556 (1976).

Judgment reversed.